Case: 14-11322      Document: 00513540005         Page: 1    Date Filed: 06/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                    No. 14-11322                         FILED
                                  Summary Calendar                    June 8, 2016
                                                                    Lyle W. Cayce
                                                                         Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

CHRISTINA JUAREZ,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-150-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Christina Juarez has moved to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11322    Document: 00513540005     Page: 2   Date Filed: 06/08/2016


                                 No. 14-11322

withdraw as counsel and has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Juarez has filed a response. The record is not sufficiently developed to
allow us to make a fair evaluation of Juarez’s claim of ineffective assistance of
counsel; we therefore decline to consider that claim without prejudice to collat-
eral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record re-
flected therein, and Juarez’s response. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Accord-
ingly, the motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the appeal is DISMISSED. See 5TH CIR.
R. 42.2. Juarez’s motion for appointment of substitute counsel is DENIED.




                                       2